632 So. 2d 1154 (1994)
Shedrick McGAULEY, Appellant,
v.
STATE of Florida, Appellee.
No. 92-3481.
District Court of Appeal of Florida, Fourth District.
March 16, 1994.
Richard L. Jorandby, Public Defender, and Louis G. Carres, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Dawn S. Wynn, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The appellant was tried by jury on a three count information alleging two misdemeanors, *1155 possession of marijuana and resisting arrest without violence, and one felony, possession of cocaine. Appellant was convicted of the two misdemeanors and acquitted on the felony charge. The trial judge imposed consecutive one year sentences in the Broward County Jail on each misdemeanor conviction with credit for 220 days time served. The sentences were not a part of the disposition of any other pending charges and the charges all stemmed from the same incident.
The state concedes that the trial court's sentence was legally impermissible. The Florida Supreme Court ruled in Singleton v. State, 554 So. 2d 1162 (Fla. 1990), that consecutive county jail sentences that cumulatively exceed one year may be imposed only when the imposition occurs in separate sentencings for unrelated convictions.
We reverse and remand with directions that the sentences be modified to run concurrently.
HERSEY, POLEN and STEVENSON, JJ., concur.